Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 1 of 9   PageID 1
Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 2 of 9   PageID 2
Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 3 of 9   PageID 3
Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 4 of 9   PageID 4
Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 5 of 9   PageID 5
Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 6 of 9   PageID 6
Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 7 of 9   PageID 7
Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 8 of 9   PageID 8
Case 2:19-cv-02421-SHL-dkv Document 1 Filed 07/03/19 Page 9 of 9   PageID 9




           3rd      July 2019.




          MONTGOMERY
